—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 15, 2000, which denied claimant’s application to reopen a previous decision of the Board ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a restaurant manager until he resigned after approximately 3x/2 months stating that he was dissatisfied with his salary of $80,000 per year which he felt was inadequate compensation for the hours, workload and responsibilities required of his position. Substantial evidence supports the ruling of the Unemployment Insurance Appeal Board that claimant left his employment under disqualifying circumstances. It is well settled that dissatisfaction with one’s working conditions, wages or hours does not constitute good cause for leaving employment (see, Matter of Sibertzeff [Commissioner of Labor], 264 AD2d 936; Matter of Orlik [Commissioner of Labor], 257 AD2d 837). Moreover, inasmuch as claimant cited “lack of work” when applying for unemployment insurance benefits, which was a willful misrepresentation, we find no reason to disturb the Board’s imposition of a recoverable overpayment of benefits (see, Matter of Blankenship [Commissioner of Labor], 282 AD2d 861; Matter of Chalman [Levine], 52 AD2d 678).
Mercure, J. P., Crew III, Peters and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.